            Case 3:15-cr-01697-DMS Document 42 Filed 04/24/20 PageID.83 Page 1 of 2
AO 245D (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                              FILED
                                                                                                               APR 2 ~ 2020
                                    UNITED STATES DISTRICT COUR1                                           CLERK.JS. D-~H1CT C0 1..iRT
                                                                                                       '-OUThE~N DISTRIC7 CF CA~IFORNI,!\
                                           SOUTHERN DISTRICT OF CALIFORNIA                             BY      ,L                DEPUTY

             UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                               V.
                JUSTIN RICARDO WILSON                                    Case Number:        15CR1697-DMS

                                                                      Erin Snider FD
                                                                      Defendant's Attorney
REGISTRATION NO.                12834298
•-
THE DEFENDANT:
IZI admitted guilt to violation of allegation( s) No.       3

D    was found guilty in violation ofallegation(s) No.
                                                           ------------- after denial of guilty.
Accordingly, the court has acljudicated that the defendant is guilty of the following allegation(s):

Allegation Number                 Nature of Violation

              3                   Failure to report law enforcement contact




    Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                      HON. Dana
                                                                      UNITED STATES DISTRICT JUDGE
           Case 3:15-cr-01697-DMS Document 42 Filed 04/24/20 PageID.84 Page 2 of 2
AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:                IDSTIN RICARDO WILSON                                                    Judgment - Page 2 of 2
CASE NUMBER:              15CR1697-DMS

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED.




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant shall surrender to the United States Marshal for this district:
       •     at
                  --------'--- A.M.                           on
                                                                   -------------------
       •     as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •     on or before
       •     as notified by the United States Marshal.
       •     as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------
 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                    DEPUTY UNITED STATES MARSHAL



                                                                                                      15CR1697-DMS
